DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/19/2020.  These drawings are acceptable.

Claims Status
Claims 1-16 are pending for examination in this Office action. 

Claim Objections
Claims 12, 14 and 16 are objected to because of the following informalities.  
Regarding claims 12 and 14, the word “Equla” is misspelled and is interpreted as “equal”. 
Regarding claim 16, the term “for example” can be interpreted as being indefinite. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahl et al. (Spahl; US 2015/0161834) in view of McBride et al. (McBride; US 2007/0200672) and further in view of Cuddihy et al. (Cuddihy; US 20160129880).
As per claim 1, Spahl teaches a motor vehicle comprising a vehicle access management system (as depicted in FIGS. 3-5), 
the access management system being configured so as to detect the presence of an identifier close to the vehicle (presence of a key fob or other wireless device in a user’s possession can be detected within a certain zone of a vehicle; see e.g. para. [0005] and [0010]), and so as to activate a courtesy light when the identifier is detected within a first zone (wherein the disclosed system activates one or more welcoming functions in response to a user’s approach including one or more lights, see e.g. para. [0010-11] and [0035]), 
Spahl does not explicitly teach that the access management system comprising a counter whose count value is incremented by a unit upon each activation of the courtesy light, the activation of the courtesy light no longer being possible if the count value reaches a predetermined value. 
McBride, however, teaches an access management system (see e.g. FIG. 1), wherein the system comprises a timer (whose value is increased or decreased by a unit or units as known in the art of timers), wherein activation of the one or more functions of the disclosed access system are not possible (i.e. terminate transmission of the second interrogation signal [see e.g. ¶0024] and is activated only when the user pulls door handle or a function is at least temporarily stopped or paused since the courtesy light is switched off) when the timer reaches a predetermined value (see e.g. para. [0024] and [0036]). Similarly, it would have been obvious to one of ordinary skill in the art to activate a courtesy light as disclosed by Spahl for a predetermined number of times or for a certain period of time.
Spahl and McBride are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of conserving energy as suggested by McBride (see e.g. para. [0036]). 
Cuddihy teaches a timer which includes a counter (see e.g. claim 2). Therefore, it would have been obvious to one of ordinary skill in the art that timer and counter can be used interchangeably for the inherent purpose of counting a predetermined quantity and generating an automatic response following the predetermined quantity in order to reduce manual activity which in turn can save time or energy.  
As per claim 7, it is interpreted and rejected as claim 1. 

Claim 2, 3, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahl in view of McBride, Cuddihy, and further in view Kim et al. (Kim; US 2017/0294801).
As per claim 2, the vehicle according to the preceding Claim 1 as taught by Spahl, McBride and Cuddihy, except the claim subject matter wherein the count value of the counter is reset each time the engine is started. 
However, it known in the art that some of running timers or counters can be reset based on turning of vehicles on/off. For example, Kim teaches a system which resets a timer when vehicle is turned on or off (see e.g. para. [0021]). Spahl, McBride, Cuddihy and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of smooth operation or longer life for the hardware/software component housing the timer/counter. 

As per claim 3, the vehicle according to Claim 1 as taught by Spahl, McBride and Cuddihy, wherein Spahl does not teach that the count value of the counter is reset if, after starting, the engine operating time reaches a predetermined minimum duration. 
Kim teaches count value of the counter is reset if, after starting, the engine operating time reaches a predetermined minimum duration (the system resets a timer when vehicle is turned on or off; see e.g. para. [0021], wherein predetermined minimum duration can be anytime greater than zero). Spahl, McBride, Cuddihy and Kim are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of smooth operation or longer life for the hardware/software component housing the timer/counter. 

As per claim 8, it is interpreted and rejected as claim 2.

As per claim 9, it is interpreted and rejected as claim 3.

Claims 4 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahl, McBride, Cuddihy and further in view of Kawamura et al. (Kawamura; JP 2013087450).
As per claim 4, the vehicle according to Claim 1 as taught by Spahl, McBride and Cuddihy, wherein Spahl does not teach that the predetermined value is between 3 and 12. 
Kawamura, teaches a counter with a predetermined value (see e.g. para. [0012]), whereas McBride also teaches a timer. 
Kawamura and McBride teach that the having a counter or timer is known to be useful for a particular purpose i.e. counting down or counting up a number or time (see e.g. McBride with a timer predetermined value, see e.g. para. [0024]). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –having a counter or timer with predetermined value between 3 and 12. Kawamura or McBride teach that the predetermined value for a timer or a counter is one of a finite number of solutions known to be useful for designing the 
As per claim 10, it is interpreted and rejected as claim 4.

As per claim 11, the method according to Claim 10 as taught by Spahl, McBride, Cuddihy and Kawamura, wherein Spahl does not explicitly teach that the predetermined value is between 5 and 10. 
Kawamura, teaches a counter with a predetermined value (see e.g. para. [0012]), whereas McBride also teaches a timer. 
Kawamura and McBride teach that the having a counter or timer is known to be useful for a particular purpose i.e. counting down or counting up a number or time (see e.g. McBride with a timer predetermined value, see e.g. para. [0024]). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –having a counter or timer with predetermined value between 5 and 10. Kawamura or McBride teach that the predetermined value for a timer or a counter is one of a finite number of solutions known to be useful for designing the system. Furthermore, Kawamura and/or McBride teach their methods would reasonably have been expected to be applicable to other systems. Kawamura or McBride also inherently disclose to one of ordinary skill in the art that combining known methods do not affect their properties as long as they are 

As per claim 12, the method according to Claim 10 as taught by Spahl, McBride, Cuddihy and Kawamura, wherein Spahl does not teach that the predetermined value is equal to 7. 
Kawamura, teaches a counter with a predetermined value (see e.g. para. [0012]), whereas McBride also teaches a timer. 
Kawamura and McBride teach that the having a counter or timer is known to be useful for a particular purpose i.e. counting down or counting up a number or time (see e.g. McBride with a timer predetermined value, see e.g. para. [0024]). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –having a counter or timer with predetermined value as 7. Kawamura or McBride teach that the predetermined value for a timer or a counter is one of a finite number of solutions known to be useful for designing the system. Furthermore, Kawamura and/or McBride teach their methods would reasonably have been expected to be applicable to other systems. Kawamura or McBride also inherently disclose to one of ordinary skill in the art that combining known methods do not affect their properties as long as they are in same or similar field of endeavor. Thus, it would have been obvious to a person of ordinary skill in the art to try the method in Kawamura or McBride in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the counter with predetermined value as 7, as claimed has the properties 

As per claim 13, the vehicle according to Claim 4 as taught by Spahl, McBride, Cuddihy and Kawamura, wherein Spahl does not teach that the predetermined value is between 5 and 10. 
Kawamura, teaches a counter with a predetermined value (see e.g. para. [0012]), whereas McBride also teaches a timer. 
Kawamura and McBride teach that the having a counter or timer is known to be useful for a particular purpose i.e. counting down or counting up a number or time (see e.g. McBride with a timer predetermined value, see e.g. para. [0024]). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –having a counter or timer with predetermined value between 5 and 10. Kawamura or McBride teach that the predetermined value for a timer or a counter is one of a finite number of solutions known to be useful for designing the system. Furthermore, Kawamura and/or McBride teach their methods would reasonably have been expected to be applicable to other systems. Kawamura or McBride also inherently disclose to one of ordinary skill in the art that combining known methods do not affect their properties as long as they are in same or similar field of endeavor. Thus, it would have been obvious to a person of ordinary skill in the art to try the method in Kawamura or McBride in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the counter with predetermined value between 5 and 10, as claimed has the properties predicted by the prior art, it would have been obvious to make product since it would obvious to try and choose from one of the finite number of predictable solutions. 

As per claim 14, the vehicle according to Claim 4 as taught by Spahl, McBride, Cuddihy and Kawamura, wherein Spahl does not teach that the predetermined value is equal to 7.
Kawamura, teaches a counter with a predetermined value (see e.g. para. [0012]), whereas McBride also teaches a timer. 
Kawamura and McBride teach that the having a counter or timer is known to be useful for a particular purpose i.e. counting down or counting up a number or time (see e.g. McBride with a timer predetermined value, see e.g. para. [0024]). A person of ordinary skill in the art, upon reading the reference, would also have recognized the desirability of improved methods –having a counter or timer with predetermined value as 7. Kawamura or McBride teach that the predetermined value for a timer or a counter is one of a finite number of solutions known to be useful for designing the system. Furthermore, Kawamura and/or McBride teach their methods would reasonably have been expected to be applicable to other systems. Kawamura or McBride also inherently disclose to one of ordinary skill in the art that combining known methods do not affect their properties as long as they are in same or similar field of endeavor. Thus, it would have been obvious to a person of ordinary skill in the art to try the method in Kawamura or McBride in an attempt to provide an improved system or method, as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. In turn, because the counter with predetermined value as 7, as claimed has the properties predicted by the prior art, it would have been obvious to make product since it would obvious to try and choose from one of the finite number of predictable solutions. 

Claims 5, 6, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spahl, McBride, Cuddihy, and further in view of Lickfelt et al. (Lickfelt; US 2012/0092129).
As per claim 5, The vehicle according to Claim 1 as taught by Spahl, McBride and Cuddihy, wherein Spahl does not teach that the access management system is configured to unlock the vehicle if the identifier is detected within a second zone encompassing the vehicle. 
Lickfelt, however, teaches that access management system is configured to unlock vehicle if identifier is detected within a second zone encompassing the vehicle (locking vehicle doors once a fob is detected to be within are 32; see e.g. para. [0032] and FIG. 1). Spahl, McBride, Cuddihy, and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of hands free operation as suggested by Lickfelt (see e.g. para. [0004]). 

As per claim 6, the vehicle according to Claim 1 as taught by Spahl, McBride and Cuddihy, wherein Spahl does not teach that the access management system is configured to lock the vehicle if the identifier is detected as having left a third zone encompassing the vehicle. 
Lickfelt, however, teaches that access management system is configured to lock vehicle if identifier is detected as having left a third zone encompassing the vehicle (locking vehicle doors once a fob is detected to be outside of area 36; see e.g. para. [0006] and FIG. 1). Spahl, McBride, Cuddihy, and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of hands free operation as suggested by Lickfelt (see e.g. para. [0004]). 

As per claim 15, the vehicle of Claim 5 as taught by Spahl, McBride, Cuddihy, and Lickfelt, wherein Spahl does not teach that the second zone is more restrictive than the first zone. 
Lickfelt, however, teaches that zone 32 is more restrictive that zone 34 or zone 36 (see e.g. FIG. 1). Spahl, McBride, Cuddihy, and Lickfelt are in a same or similar field of endeavor, therefore it would 

As per claim 16, the vehicle of Claim 15 Spahl, McBride, Cuddihy, and Lickfelt, wherein Spahl does not teach that the access management system is configured to lock the vehicle if the identifier is detected as having left a third zone encompassing the vehicle, the third zone for example being more restricted than the second zone and/or more extensive than the first zone.
Lickfelt, however, teaches access management system is configured to lock vehicle if identifier is detected as having left a third zone encompassing the vehicle (locking vehicle doors once a fob is detected to be outside of area 36; see e.g. para. [0006] and FIG. 1), the third zone for example being more restricted than the second zone and/or more extensive than the first zone (the third zone 36 is more extensive than first zone 32 as shown in the figure 1). Spahl, McBride, Cuddihy, and Lickfelt are in a same or similar field of endeavor, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine their teachings for the purpose of hands free operation as suggested by Lickfelt (see e.g. para. [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD ADNAN whose telephone number is (571)270-3705.  The examiner can normally be reached on Monday-Thursday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD ADNAN/Examiner, Art Unit 2688